            Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 1 of 14
NOTICE: Summary decisions issued by the Appeals Court pursuant to its rule 1:28, as amended
by 73 Mass. App. Ct. 1001 (2009), are primarily directed to the parties and, therefore, may
not fully address the facts of the case or the panel's decisional rationale. Moreover,
such decisions are not circulated to the entire court and, therefore, represent only the
views of the panel that decided the case. A summary decision pursuant to rule 1:28 issued
after February 25, 2008, may be cited for its persuasive value but, because of the
limitations noted above, not as binding precedent. See Chace v. Curran, 71 Mass. App. Ct.
258, 260 n.4 (2008).

                           COMMONWEALTH OF MASSACHUSETTS

                                     APPEALS COURT

                                                      17-P-55

                                      COMMONWEALTH

                                           vs.

                                     NATHAN KINNEY.

                    MEMORANDUM AND ORDER PURSUANT TO RULE 1:28

            The defendant was convicted of armed assault with intent to

      murder, two counts of aggravated assault and battery by means of

      a dangerous weapon, and unlawful possession of a firearm, in

      connection with the 2008 shooting of two men outside a bar in

      Boston.   The defense challenged the contention that the

      defendant was the shooter.        The evidence at trial consisted

      primarily of video surveillance recordings from both inside and

      outside the bar that evening, and the identification of the

      defendant by multiple witnesses.         This appeal is both a direct

      appeal from the convictions, and an appeal from the denial of a

      motion for new trial filed in 2015.         The defendant argues among

      other things that an identification by one of the victims should

      have been suppressed, and also presents a host of evidentiary

      complaints.    We affirm.
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 2 of 14



    Background.1     In the early morning of November 22, 2008, an

employee and a patron were shot outside Slade's Bar and Grill in

the Roxbury section of Boston, following an altercation with two

other individuals.    The Commonwealth's evidence at trial was

that around 2 A.M. the defendant's associate, Edward Moon,

became unruly and was escorted from the bar, resulting in a

minor altercation between Moon and a bouncer.        The defendant

thereafter left the bar in a vehicle, and returned a few minutes

later.   Upon the defendant's return Moon was again in an

altercation with individuals in front of the bar.         The defendant

then pulled out a gun and fired multiple shots, hitting two men

multiple times.    Much of this activity was shown on surveillance

videos of the outside of the bar, which videos were shown and

described to the jury.    The outside video cameras were not close

enough to capture faces, but the figures involved are clearly

visible in the videos, as is the jacket of the person who fires

the gun.   The defendant fled the scene at the time, and was not

arrested until April 2009, when he was located in Alabama.             The

victims both sustained significant injuries.

    Six days after the incident, and prior to the defendant's

arrest, one of the victims, Eugene Harris, met with detectives




1 Our recitation is drawn from the trial evidence and, where
appropriate, from the findings of the judge who heard the motion
to suppress.

                                   2
         Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 3 of 14



and was shown two photographic (photo) arrays, one including the

defendant and the other including the defendant's associate,

Moon.2     Harris identified Moon as the person involved in the

fight outside the bar but did not identify the defendant --

Harris nevertheless insisted he could identify the person who

shot him if he saw him in person.          The detectives then showed

Harris a video taken from inside the bar of patrons entering the

bar on the night of the incident.3          The video depicts several

people entering the bar over a period of time, including, at one

point, the defendant and then Moon entering one after the other.

Upon seeing the defendant on the video, Harris stated, "Stop,

stop[,] there's the guy who shot me" -- Moon was not visible on

screen at the time Harris identified the defendant.             The

defendant's motion to suppress this identification was denied,

as was the defendant's request to suppress an identification by

Harris in court.       The judge determined that "good reason"

existed to justify the video identification procedure, in

particular where the shooter had not yet been apprehended.




2 During the suppression hearing the detective stated that at the
time he believed the delay in conducting the array procedure was
due to Harris being in the hospital for several days.
3 At this point the officers knew that the defendant was visible

on video and they suspected him of being the shooter. Bar
employees had already identified the person on video to police
as the likely shooter, and Officer Nicholas had recognized and
identified him by name.

                                       3
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 4 of 14



     The defendant was indicted for armed assault with intent to

murder, two counts of assault and battery by means of a

dangerous weapon causing serious bodily injury, assault and

battery, and possession of a firearm without a license.          At

trial the Commonwealth called ten witnesses -- six police

officers and four bar employees including Harris -- and

introduced four surveillance videos.      One of the Commonwealth's

witnesses was Boston Police Officer Donald Nicholas.         While

Nicholas was not present at the bar when the shooting occurred,

Nicholas testified that he had seen the defendant and Moon

together in the vicinity of the bar at approximately 7 P.M. on

the night of the incident, that the defendant was known to him

from prior encounters, that the defendant had a tattoo on his

neck with his nickname, "Nasty," and that Nicholas had observed

the clothes the defendant was wearing that evening, including in

particular a jacket with "advertisements all over it."4

     Officer Nicholas further testified that he had responded to

the bar later that evening, after the shooting, and was shown

surveillance videos of the man that employees believed was

involved in the shooting.     That evening, and at trial, Officer

Nicholas identified the defendant on video entering the bar

prior to the shooting, after recognizing his face, the jacket,


4 The officer described the jacket as similar in style to a
"NASCAR" vehicle, with branded advertisements on it.

                                   4
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 5 of 14



and the neck tattoo, which was visible on the video.         At trial

Officer Nicholas also viewed a different video -- the video from

outside the bar showing the events leading up to and including

the shooting -- and testified that the defendant was the person

seen exiting the car and walking towards the bar entrance.

Defense counsel objected and the judge struck so much of

Nicholas's testimony as identified the person on the video as

the defendant; however, Nicholas was permitted to testify that

the person shown on the video outside the bar had a similar

stature and gait as the defendant, and was wearing the same

jacket that Nicholas had seen on the defendant earlier that

evening.

     The defendant was convicted in June, 2010, of armed assault

with intent to murder, two counts of assault and battery by

means of a dangerous weapon, and possession of a firearm without

a license.5   The defendant timely appealed the convictions and

thereafter pursued a motion for new trial, which was denied

without a hearing.   This is a consolidated appeal from the

convictions, and from the denial of the new trial motion.




5 Moon was also indicted on charges of armed assault with intent
to murder, two counts of aggravated assault and battery by means
of a dangerous weapon, and assault and battery. Prior to the
trial in this case, Moon pleaded guilty to assault and battery
and the remaining charges were dismissed on the Commonwealth's
motion.

                                   5
       Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 6 of 14



       Discussion.    1.   Motion to suppress Harris's

identification.      The defendant raises a host of issues, none of

which have merit.      First, the defendant contends that the trial

judge erred in not suppressing the identification that the

victim Harris made, six days after the incident, when reviewing

the video of the patrons entering the bar.6         The defendant likens

the procedure -- the review of the video -- to a "showup"

identification, where the eyewitness is shown a suspect

individually, rather than in a lineup or photo array.

Commonwealth v. Crayton, 470 Mass. 228, 235 (2014).

Commonwealth v. Austin, 421 Mass. 357, 361 (1995).           If Harris's

review of the video in fact was the equivalent of a showup it

would be considered inherently suggestive, but such would not

mean that suppression was required.        Rather, an identification

that is the product of a showup will not be suppressed unless

the procedure was unnecessarily suggestive.          Crayton, supra.     A

showup identification will not be considered unnecessarily

suggestive where the police had "good reason" to perform it,

such as where the perpetrator was still at large and the police

investigation needed to proceed quickly.         Austin, supra at 361-

362.




6 When reviewing a motion to suppress we examine the judge's
factual findings for clear error, and his or her conclusions of
law de novo. Commonwealth v. Jewett, 471 Mass. 624, 628 (2015).

                                     6
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 7 of 14



    The defendant contends that here the video identification

performed six days after the incident was done without good

reason, and that the procedure was especially suggestive because

the video showed the defendant entering the bar along with Moon,

whom Harris had already identified as an accomplice from the

photo array.   We discern no error.     At the outset we are not

persuaded that showing the video amounted to a showup, since the

video showed several persons entering the bar over time, and the

officer who showed Harris the video testified that he did

nothing to call particular attention to the defendant.          Beyond

that, however, it was appropriate to show Harris the video under

the circumstances, to further the police investigation.          The

suspected shooter was still at large and the firearm used in the

crime was similarly missing.     Public safety concerns, and the

importance of confirming that investigators were pursuing the

correct suspect, justified showing the video surveillance to

Harris after he failed to identify the suspected assailant in

the photo array.   Austin, 421 Mass. at 362 (each case must be

resolved on its own peculiar facts, and nature of crime, public

safety, efficient police investigation, and confirmation of

accuracy of investigatory information are relevant to whether

good reason existed).

    Furthermore, we agree with the motion judge that the video

itself, and the viewing by Harris, were not suggestive.          The


                                   7
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 8 of 14



video shows the defendant as one of several patrons entering the

bar, and for several seconds he is the only person visible on

screen.   Moon then follows the defendant into the bar.         The

motion judge credited the testimony of the officer that Harris

identified the defendant on the video prior to viewing Moon.

See Demoulas v. Demoulas Super Mkts., Inc., 424 Mass. 501, 509-

510 (1997) ("the judge, who has a 'firsthand view of the

presentation of evidence, is in the best position to judge the

weight and credibility of the evidence'" [citation omitted]).

Additionally, although showups should where possible occur

promptly after the crime, "delay is but one factor to be

considered in determining whether . . . the identification was

. . . unnecessarily suggestive."       Commonwealth v. Levasseur, 32

Mass. App. Ct. 629, 636 (1992).        Here the delay was not undue,

where Harris had been shot, and was in the hospital for some

time after the shooting.    See Commonwealth v. Walker, 421 Mass.

90, 95 (1995) (sixteen-day delay); Commonwealth v. Pearson, 87

Mass. App. Ct. 720, 724 (2015) (fifty-three day delay).7




7 The fact that Harris was released from the hospital a few days
before the identification took place does not alter our
conclusion. Harris was unavailable immediately after the
shooting, and the suspect was still at large when the police
went to talk with Harris.

                                   8
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 9 of 14



     2.   Evidentiary issues at trial.      The defendant also claims

error in several of the trial judge's evidentiary rulings.             We

find no error or abuse of discretion.8

     a.   Testimony of Officer Nicholas identifying the

defendant.   The defendant first argues that Officer Nicholas's

identifications of the defendant on two separate videos -- first

entering the bar earlier in the evening, and later exiting a car

near the bar just prior to the shooting -- constituted

impermissible lay opinions.     We disagree.    Lay opinion as to the

identity of a person in a surveillance video "is admissible

. . . when the witness possesses sufficiently relevant

familiarity with the defendant that the jury cannot also

possess" (citation omitted).     Commonwealth v. Pleas, 49 Mass.

App. Ct. 321, 326-327 (2000).     We have said that when the image

is "unmistakably clear" or "hopelessly obscure," the witness is

not better suited than the jury to make an identification

(citation omitted).   Id. at 325.      See Commonwealth v. Pearson,

77 Mass. App. Ct. 95, 105 (2010).      The quality of the

surveillance images and whether the defendant has since changed




8 To the extent that we do not address every evidentiary argument
raised by the defendant, we have not ignored them. We have
reviewed the arguments and concluded that they are without
merit. See Commonwealth v. Domanski, 332 Mass. 66, 78 (1954);
Williams v. B & K Med. Sys., Inc., 49 Mass. App. Ct. 563, 577
(2000).

                                   9
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 10 of 14



his or her appearance are particularly relevant to this

determination.   Id.9

     Here there was no error or abuse of discretion in admitting

Officer Nicholas's testimony.      Nicholas testified to his

familiarity with the defendant, and to his interactions with the

defendant earlier that evening which aided him in identifying

the defendant, wearing his distinctive jacket, entering the bar.

See id. at 105-106 (witness who identified defendant in

surveillance video knew him and had particular knowledge about

his clothing and way he wore his jewelry).        Nicholas's testimony

thus was appropriately based upon knowledge peculiar to him,

including the defendant's appearance on the night in question.

Moreover, the testimony was in any event not prejudicial, where

defense counsel did not contest that the defendant was in the

bar that evening.    See Commonwealth v. Vacher, 469 Mass. 425,

442 (2014) (no prejudice in erroneous admission, over objection,

of identification of defendant as person entering convenience

store on surveillance footage, where defendant admitted to being

in store that evening).

     As to Officer Nicholas's testimony regarding the separate

video -- which showed a person exiting a vehicle and approaching




9 The admission of lay opinion testimony is reviewed for abuse of
discretion. Commonwealth v. Connolly, 91 Mass. App. Ct. 580,
585 (2017).

                                   10
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 11 of 14



the front of the bar in the moments before the shooting -- the

judge struck the portion of Nicholas's testimony that identified

that person as the defendant.      We presume the jury followed the

judge's instructions.     Commonwealth v. Pillai, 445 Mass. 175,

190 (2005).    Instead, Officer Nicholas testified, without

objection, that the man on the video had a similar gait and

stature to the defendant and was wearing the same jacket that

Nicholas had seen on the defendant earlier that evening.            This

testimony was admissible as a simple lay opinion, based on the

officer's observations of the defendant in numerous prior

interactions, including earlier that evening.         See Commonwealth

v. Caruso, 85 Mass. App. Ct. 24, 25-27, 35 (2014) (witness

identified defendant partly from his distinctive gait which she

had previous opportunity to observe).

    b.   Testimony that the defendant was known to police.              The

defendant also claims that Officer Nicholas's testimony

regarding his prior interactions with the defendant unfairly

gave rise to an inference of known criminality.         Again, we

disagree.     The testimony complained of was relevant, and its

relevance was not substantially outweighed by the risk of unfair

prejudice.    See Commonwealth v. Crayton, 470 Mass. 228, 249 n.27

(2014); Mass. G. Evid. § 403 (2018).       The officer's familiarity

with the defendant was a necessary foundation to his

identification testimony.     His interactions earlier that evening


                                   11
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 12 of 14



were relevant to establish a relationship between Moon and the

defendant, as well as to establish that the defendant was

wearing the unique jacket.     Testimony regarding the defendant's

nickname and his tattoo was similarly probative of the shooter's

identity where witnesses testified that the man in the

surveillance video, with a neck tattoo and a distinctive jacket,

was the shooter.

    3.   Ineffective assistance.        The defendant also asserts

that his trial counsel was ineffective, and that his motion for

new trial should have been granted.        To prevail on an

ineffective assistance claim the defendant must show that

counsel's services fell "measurably below that which might be

expected from an ordinary fallible lawyer," and that the

defendant was prejudiced thereby.       Commonwealth v. Millien, 474

Mass. 417, 429-430 (2016), quoting Commonwealth v. Saferian, 366

Mass. 89, 96 (1974).    The defendant's various arguments are

without merit.

    The defendant first argues that counsel failed to litigate

the motion to suppress effectively.        Where, as here, the

identification evidence was properly admitted we cannot say that

counsel's performance was ineffective.        See Commonwealth v.

Conceicao, 388 Mass. 255, 264 (1983) (failing to pursue motion

with minimal chance of success is not ineffective assistance of

counsel).   The defendant next argues that counsel failed to


                                   12
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 13 of 14



impeach the victim, Harris, with his inconsistent descriptions

of the defendant.    Failure to impeach a witness, however,

generally does not amount to ineffective assistance.

Commonwealth v. Fisher, 433 Mass. 340, 357 (2001).         Moreover,

the defendant not only fails to identify which statements of

Harris he thinks were inconsistent, but he also ignores that

trial counsel did cross-examine Harris, including by impeaching

Harris with a prior inconsistent statement in which Harris

described the assailant as wearing a "red sweater," rather than

the distinctive jacket.     The defendant's remaining arguments do

not require extensive discussion.       A review of the record shows




                                   13
     Case 1:20-cv-11950-ADB Document 1-3 Filed 10/29/20 Page 14 of 14



no ineffective assistance of counsel.10,11

                                        Judgments affirmed.

                                        Order denying motion for new
                                          trial affirmed.

                                        By the Court (Meade, Agnes &
                                          Englander, JJ.12),



                                        Clerk
Entered:   March 19, 2019.




10 The defendant also argues that the prosecutor engaged in
misconduct that deprived him of a fair trial. He puts forth
several arguments in support, all of which are without merit.
The defendant's contention that the Commonwealth failed to
disclose certain "Field Interrogation Observation" (FIO) reports
lacks any substantive detail, but fails in any event because the
FIO reports in question were not exculpatory. See Commonwealth
v. Watkins, 473 Mass. 222, 231 (2015). The defendant's
remaining claims of misconduct fail to rise to the level of
appellate argument, as they are without authority or support in
the record. See Mass. R. A. P. 16 (a) (4), as amended, 367
Mass. 921 (1975). For example, the defendant's suggestion that
Harris's testimony regarding his bullet wounds was misleading is
without support -- his medical records were admitted and do not
contradict his testimony. Similarly, the prosecutor did not
elicit improper testimony from Officer Nicholas regarding the
similarities between the defendant and the man in the video, or
regarding Nicholas's next steps in seeking to apprehend the
perpetrators that evening. The prosecutor questioned Nicholas
in accordance with the judge's ruling at sidebar.
11 We also reject the defendant's argument as to the sufficiency

of the evidence.
12 The panelists are listed in order of seniority.



                                   14
